 


115 HRES 441 IH: Require a Score Before the Floor Resolution
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 441 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2017 
Mr. Higgins of New York (for himself and Ms. Jayapal) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit the consideration of any bill or joint resolution until a cost estimate prepared by the Congressional Budget Office has been available to the public, and for other purposes. 
 
 
1.Short titleThis resolution may be cited as the Require a Score Before the Floor Resolution.  2.CBO scoring of legislation (a)Mandatory availability of cost estimates prior to consideration of legislation by HouseRule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
13. 
(a)It shall not be in order in the House to consider a bill (including any reconciliation bill reported by the Committee on the Budget) or joint resolution, or an amendment (to the greatest extent practicable) thereto (including an amendment offered in the Committee of the Whole House on the State of the Union or an amendment adopted pursuant to the adoption of a rule providing for the consideration of the bill or joint resolution) or a conference report thereon, until an estimate of the costs of carrying out such measure prepared by the Director of the Congressional Budget Office has been made available to the public on the Office’s public website. (b)It shall not be in order to consider a rule or order that waives the application of paragraph (a).. 
(b)Special rule for reconciliation bills considered by Committee on the BudgetRule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  7. (a)It shall not be in order for the Committee on the Budget to report or discharge from consideration any reconciliation bill or joint resolution unless and until an estimate of the cost of carrying out such measure (as so reported or as so discharged) prepared by the Director of the Congressional Budget Office has been made available to the public on the Office’s public website. 
(b)It shall not be in order to consider a rule or order that waives the application of paragraph (a)..  